EXHIBIT 23.01 Consent of Independent Registered Public Accounting Firm To the Board of Directors Exmovere Holdings,Inc. Gentlemen: We consent to the inclusion of our Report of Independent Registered Public Accounting Firm dated May 2, 2010, with respect to the financial statements of Exmovere Holdings, Inc. as of and for the year ended December 31, 2009, in the filing of the Annual Report of Form 10-K for Exmovere Holdings, Inc. /s/ PS Stephenson & Co., P.C Certified Public Accountants Wharton, Texas May 3, 2010
